Citation Nr: 0015159	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-02 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from August 1979 to April 
1985; from April 1989 to July 1989; and from and from January 
1991 to May 1991.  Service in Southwest Asia during the 
Persian Gulf War is indicated by the official records.

In May 1985, after her first period of service, the veteran 
filed a claim for VA benefits, including service connection 
for a psychiatric disability.  In a June 10, 1985 rating 
decision, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee denied her claim.  She 
was informed of that decision by letter dated June 12, 1985.  
In July 1985, the veteran filed a Notice of Disagreement.  A 
Statement of the Case was issued later in July 1985.  There 
is no indication that the veteran filed a substantive appeal.

In October 1995, the veteran filed a claim for service 
connection for a psychiatric disability.  Her claim was 
denied in an April 1996 rating decision of the VARO in Boise, 
Idaho.  The RO mentioned the previous denial of service 
connection but did not address the matter of its finality.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1999).  The veteran did not appeal the decision.

In June 1998, the veteran filed another claim for service 
connection for a psychiatric disability.  Service connection 
for post-traumatic stress disorder was denied in a December 
1996 Boise RO decision.  The veteran did not appeal that 
decision.

In March 1998, the veteran filed yet another claim of 
entitlement to service connection for a psychiatric 
disability.  Her claim was denied in a November 1998 rating 
decision of the Boise RO.  The rating decision did not 
mention the finality of previous unappealed decisions.  This 
appeal followed.


FINDING OF FACT

The competent and probative evidence of record demonstrates a 
relationship between schizoid personality diagnosed in March 
1985, while the veteran was on active duty, and her current 
diagnosis of paranoid schizophrenia.


CONCLUSION OF LAW

Paranoid schizophrenia was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for an acquired 
psychiatric disability.  In essence, she contends that 
various stressful situations she encountered during her 
service led to her currently diagnosed schizophrenia.

In the interest of clarity, the Board will review the law and 
pertinent VA regulations, followed by a discussion of the 
factual background of this case.  The Board will conclude 
with an analysis of the issue on appeal.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).

A presumption of service connection arises where a veteran 
who served for 90 days or more during a period of war, or 
during peacetime after December 31, 1946, develops a chronic 
disorder, such as a psychosis, to a degree of 10 percent or 
more within one year from separation from such service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112. 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9 (1999); see 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Well grounded claims

The initial question that must be answered with respect to 
any claim for benefits is whether the veteran has presented a 
well-grounded claim. In this regard, the veteran has the 
"burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded;" that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection requires 
competent evidence of:
(1) a current disability (generally, a medical diagnosis); 
(2) an in-service injury or disease (lay or medical evidence, 
as appropriate); and (3) a nexus between the current 
disability and the in-service injury or disease (generally, 
medical evidence or opinion).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Where the determinative issue involves medical 
diagnosis and etiology, competent medical evidence to the 
effect that the claim is plausible is required. 

Additional law and VA regulations will be discussed where 
appropriate below.

Factual Background

With one exception, the veteran's service medical record from 
her first period of service are pertinently negative.  In 
March 1985, she was diagnosed by the Division Psychiatrist as 
having mixed personality disorder, with schizoid, borderline 
and passive-aggressive traits. Few specifics were given.  It 
was recommended that she be administratively eliminated from 
the military as expeditiously as possible.  

As noted in the Introduction, the veteran was discharged from 
military service in April 1985 and filed a claim for VA 
benefits in May 1985, which was denied in June 1985.

Also as noted in the Introduction, the veteran later served 
on active for two additional periods of several months each, 
one in 1989 and one in 1991, the latter involving Persian 
Gulf service.  Medical records from those periods of active 
duty, as well as Reserve medical records before and after 
those periods, are essentially negative.

There are of record in the veteran's claims folder a number 
of reports from A.J.M., N.C.C., M. Coun., a Licensed 
Professional Counselor and Licensed Social Worker at the 
Center for Human Relations.  Taken together, these reports 
indicate that the veteran first sought psychiatric evaluation 
in September 1995, specifically in the context of her seeking 
veteran's benefits.  The veteran related to Ms. M. that she 
had entertained thoughts of persecution starting in 
approximately 1980, during and because of her military 
service.  Psychological testing was suggestive of a thought 
disorder, specifically paranoid schizophrenia.  In an October 
1996 report, Ms. M. stated:  "Serving in Desert Storm did 
not create paranoid schizophrenia.  However, the extreme 
elements of war directly contributed to exacerbating 
psychotic symptoms . . . ."  That conclusion was repeated in 
an April 1998 letter to the Boise RO.

Also of record is a February 1998 report of C.B.H., M.D., 
Director of the Mental Health Care Center at the Department 
of Veterans Affairs Medical Center in Salt Lake City, Utah.  
Dr. H. stated that he had treated the veteran extensively for 
three years and had also reviewed her VA claims folder. Dr. 
H. stated that the veteran "clearly suffers from paranoid 
schizophrenia."  With respect to the relationship between 
the veteran's military service and her current psychiatric 
disability, Dr. H. focused on the March 1985 psychiatric 
evaluation.  He stated "In my opinion, [the veteran] clearly 
has symptoms of schizophrenia including loose associations 
and paranoid ideations while in the military.  I believe [the 
veteran] was misdiagnosed with schizoid and borderline 
personality traits."  Dr. H. pointed out several facts which 
supported this conclusion, including the fact that there was 
no current evidence of a personality disorder, which was not 
to be expected in such a long-standing and intractable type 
of disorder; and the fact that schizoid personality, which 
was diagnosed during service, is believed to be a precursor 
of schizophrenia.

In denying the veteran's claim, the Boise RO stated that 
although "it is unfortunate that the mental health report 
from active duty is limited to a single page", the examining 
psychiatrist "must be considered competent."  The Boise RO 
further stated, in essence, that Dr. H.'s opinion was 
"speculative".  The January 1999 Statement of the Case 
concluded by stating that although "there are troubling 
aspects to the case and gaps which do create uncertainty", 
"reasonable doubt has been considered and not found in the 
veteran's favor."

Analysis

Initial matters

It is clear from the procedural history set forth in the 
Introduction that the veteran's claim of entitlement to 
service connection for a psychiatric disability was denied in 
several previous unappealed rating decisions dating back to 
1985.  The RO did not discuss the finality of those decisions 
specifically, but it is clear that the current appeal is 
based on a de novo review of the veteran's claims folder.  
The Board will therefore also undertake a de novo review of 
the case without regard to the finality of previous decision.  
The Board notes in passing that Dr. H.'s February 1998 
opinion clearly would constitute new and material evidence 
which would be sufficient to reopen the claim in any event.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board further finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) and the 
jurisprudence of the United States Court of Appeals for 
Veterans Claims.  As discussed above, a well-grounded claim 
for service connection requires competent evidence of: (1) a 
current disability; in-service incurrence of injury or 
disease; and (3) a nexus between the current disability and 
the in-service injury or disease.  In this case, the record 
reflects: (1) a current, well-established diagnosis of 
paranoid schizophrenia; (2) evidence of psychiatric problems 
during service in the form of the March 1985 report; and (3) 
medical nexus in the form of Dr. H's very specific opinion in 
February 1998.  All three prongs of the Caluza test have thus 
been satisfied.

When a claim is well grounded, as here, VA has a statutory 
duty to assist the veteran in the development of her claim.  
38 U.S.C.A. § 5107(a).  In this case, the duty to assist has 
been met.  The Board is aware of no additional evidence which 
may be pertinent to an informed decision as to this issue, 
and the veteran and her representative have not pointed to 
any such evidence. The Board will therefore move on to a 
resolution of this issue.

Once a claim has been determined to be well grounded and the 
evidence has been assembled, it is the Board's responsibility 
to review the entire record.  See 38 U.S.C.A. § 7104(a); 
38 C.F.R. § 3.303(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra, 1 Vet. App. at 54.

Discussion

The question which must be answered in this case is whether 
there is a relationship between the veteran's currently-
diagnosed paranoid schizophrenia and her military service.

The facts in this case are not in substantial dispute.  There 
is no question that a psychiatric disorder, to include 
schizoid traits, was diagnosed in March 1985
and that the veteran was separated from service for that 
reason.  She subsequently served both on active duty and in 
the Reserves, at least superficially without psychiatric 
problems.  Paranoid schizophrenia was initially diagnosed in 
1995, ten years after the March 1985 evaluation, several 
years after her most recent period of active duty and well 
after the one year presumptive period for psychosis.

There are essentially three theories to be found in the 
record.  The RO, based on the March 1985 evaluation, which 
did not include schizophrenia, and the subsequent history, 
concluded that the veteran had a personality disorder during 
service and that her currently diagnosed paranoid 
schizophrenia was not related to service.  Ms. M. appears to 
take the position that the veteran's psychiatric 
symptomatology began during her first period of service and 
was aggravated by her experiences during Operation Desert 
Storm.  Dr. H. flatly indicates that the March 1985 
evaluation contained evidence of symptoms of the veteran's 
currently-diagnosed paranoid schizophrenia.

The Board places greater weight on the clearly written 
opinion of Dr. H.  Not only is Dr. H. a psychiatrist, but he 
treated the veteran for three years and was familiar with the 
veteran's entire medical history.  The Board notes that the 
"treating physician rule" that gives the opinions of treating 
physicians greater weight in evaluating medical evidence has 
been rejected in the context of veterans benefits claims.  
See Van Slack v. Brown, 5 Vet. App. 499 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467(1993).  However, although the Court 
has specifically rejected the "treating physician rule", the 
Board is obligated to articulate reasons or bases for 
rejecting the medical opinion of a treating physician.  
Guerrieri, 4 Vet. App. at 470-1.

The Board finds Dr.H.'s reasoning, discussed above, to be 
particularly probative.  If the veteran indeed had a 
personality disorder, one would expect some other mention of 
it in her medical history.  There is, in fact no mention of 
personality disorder aside from the March 1985 service 
evaluation.

Somewhat less probative, although still in the veteran's 
favor, is Ms. M.'s assessment, which focuses on the alleged 
aggravation of schizophrenia during the veteran's Persian 
Gulf service.  There is no other evidence to support this 
contention; indeed the medical records from this period are 
pertinently negative.  Furthermore, Ms. M., although 
obviously competent, is not a trained physician.  Ms. M. does 
however appear to be in general agreement with Dr. H. that 
the veteran's paranoid ideation and other symptoms of 
schizophrenia initially appeared during her first period of 
service.

Of the least probative value, to the extent that it must be 
considered at all, is the RO's dismissal of Dr.H.'s medical 
opinion as "speculative".  As indicated above, Dr. H.'s 
opinion is hardly speculative.  On the other hand, the RO 
appears to be impermissibly substituting its own medical 
judgment for the recent opinions of competent professionals.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  To the 
extent that the RO places great reliance on the lack of a 
diagnosis of paranoid schizophrenia in the March 1985 
psychiatric evaluation, the Board points out, as the RO 
itself noted, the March 1985 evaluation report was sparse in 
the extreme, with only a bare conclusion stated.  The Board 
places much greater weight on Dr. H.'s opinion, which was 
much better reasoned and which had the benefit of three years 
of treatment sessions with the appellant and review of a 
lengthy medical history, something the military psychiatrist 
obviously did not have.

In short, for the reasons and bases expressed above, the 
Board concludes that the evidence in this case is in favor of 
the veteran's claim.  Service connection for paranoid 
schizophrenia is accordingly granted.




CONTINUED ON NEXT PAGE


ORDER

Service connection for paranoid schizophrenia is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

